Title: To George Washington from Arthur St. Clair, 26 November 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Taylors Ferry Novr 26th 1781
                  
                  On the 22d instant I arrived at Williamsbourough in North Carolina to which place I had gone in advance of the Troops (leaving them to be conducted from Petersburgh by General Wayne) in order to settle the Route it would be proper to persue and take the necessary measures for provisions.
                  A report had prevailed, for a day or two, that the Enemy had evacuated Wilmington, and there I received such information respecting it as left no manner of doubt of the fact, which happened on the 14th instant.  Two large ships which lay in the Mouth of Cape Fear River having taken the Garrison on board, which no doubt are gone to Charles Town.  This circumstance leaves me at liberty to take the most direct way to join General Greene, which I shall do with as much expedition as possible by Salisbury, Charlotte & Cambden, which tho not absolutely the nearest Route is nevertheless, from the best information I have been able to procure much the easiest, and most plentiful, and by following which, time will be gained.  As the Evacuation would have taken place at all events it is fortunate for the Troops that it happened so early, as they would have been exposed to much difficulty in a march thro a very barren Country, intersected by many Rivers that are not fordable—Whether I should reckon it fortunate for myself or not I am not so certain, but I am always satisfied with what produces any advantage to my Country and an other State being freed from the power of the Enemy is a circumstance of no little importance at this Juncture.  It has also freed me from an uneasiness that hung upon my mind—that I might probably find them so posted as not to have it in my power to dislodge them, and be reduced to the alternative of an uncertain Assault or that of leaving them unmolested.
                  Since I sat down to write a Letter has come to hand from Colonel Febiger by which I am informed that I can expect no part of the Virginia Troops, as they are not in a condition to be marched at present.  It also contains the Copy of a Letter or Memorial from the Officers to him, on their being made acquainted with the Orders I had sent for immediately marching to this place all the Men that were equipp’d, which I take the Liberty to inclose.  It is too true that they have reason to complain, but it pains me that they should take such means, and such an occasion to express them, and was much surprised to see Colonel Poseys name to the Memorial.  I have wrote to Colonel Febiger and taken no notice of the receipt of his Letter, desiring him to halt the Detachment I had ordered untill the whole can be got in readiness to March together, as it is now too late for them to join me, and from a change of circumstances in North Carolina not so necessary.  With every Sentiment of Respect and Esteem I am Sir Your Excellencys most Obedt Servt
                  
                     Ar. St Clair
                     
                  
                Enclosure
                                    
                     Dr Colonel
                        
                        Cumberland old Courthouse Novr 17th 1781
                     
                     The Officers at this Station understanding, a Detachemt is shortly to march from here to the Southward, beg Leave previous to such a Step being putt in Execution to lay before you their Incapacity for undertaking such an Expedition circumstancd as they are at present.
                     You are truly sensible, we are destitute of Cash (and it may with equal propriety be said, we have had none some for two and some for three Years past, except some Small Sums of State Monney, which from its depreciated State, was of very little Account for advantage) either to discharge our little Debts here or to subsist us on so long a March, not to mention, that Sickness and other Contingencies may, when to the Southward, reduce an Officer without monney to assist him, to the most deplorable State of Despondency.  we are equally destitute of Cloathing, haveing barely sufficient to support us against the Inclemencys of a Winter Campaign—nor has each Officer a Blankett.  It may be said, that a part of us will receive £20.00 worth of Cloathing.  The part, who are priviledgd to receive that are much the fewest, who will be destind to march with the Detachement it being granted to only such as were in the Trenches during the Siege of York. and even those (the cloathing now arrivd) receive not more than £14.0.0 Va Curry and that Summer Cloathing not one Yard of Cloth being in the Assortment, so that but very few of the Officers, who are to march with this Detachement will receive any Benefit from the Supply.  These Circumstances being strictly considered, every humane, feeling person must necessarily suppose, that it would be the greatest Imprudence in us to throw away our Lives and possibly risque our Reputation on so precarious an Event.  We wish to render our Country every Service in our power, we have done it; though, with the Loss of health and Fortune and are still agreed and ready to march on the shortest Notice to any the most distant part for her Relief and Advantage, if supplied in any suitable Manner;  But we cannot in Justice to ourselves, under such Circumstances yield the same Submission and pursue the same Scheme now, when there is not the same Necessity as heretofor; But must observe to our Rulers, how ungenerously, nay how inhumanly they have treated us.  Lett them cast their Eyes on our Sister States to the northward of us and see how amply, they have provided for those brave Officers and Men, who have fought their Battles and indured with perseverance the inumerable hardships attending on the military profession—Then lett them draw a Line, by which they will see, that the Ballance of ill Usage and Neglect has fallen with unmercifull Weight on the shoulders of the Officers of the Virga continental Line in a many fold proportion to that of the Sufferings of Officers in any other State in the Union.
                     Permitt us therefore Dr Colol to make this single Observation to you an Observation we are sensible must give you pain, and which no Officer, that Knows Colonel Febiger would willingly do, That  and are unanimously resolv’d (unless redressd) to resign our Commissions rather than march to so great a Distance and so unhealthy a Climate in the Situation and under the Circumstances we now are.  we must have our Pay that in such monney, as will not only purchase us necessarys here, but where we are going, which the paper of this State will not do, scarce worth the carrying here and worth less to the south.  It gives us sincere Joy, when we think our Independence is so firmly fixd, that we could retire without doing any essential Injury to our Country, and that the Consciousness of haveing well done our Duty will chear us in our Solitudes and render to the Citizen that heartfelt Satisfaction, which he experiencd, whilst in the Army fighting for the Liberties of his Country.  We return you every mark of our Acknowledgements and Thankfullness for the obliging manner in which you have at all Times attempted to have Justice done us and the only Regrett we shall feel, when obligd to quitt the Service, will be, that we have left the Gentleman and Officer, whom we would at all Times willingly serve under.  Accept therefore Dr Colol our warmest Wishes for your health and happiness and believe us to be with sincere Regards Your most obedient Servants—Signd in Behalf of the Officers at the Station
                     
                        Thomas Posey Lt Colo. 4th Va Regt
                        John Paulson Major 5th Va Regt
                        Saml Finley Major 1st Va Regt
                        Alexr Parker Capt. 2nd Va Regt
                        Joseph Scott Capt. 1st Va Regt
                     
                  
                  
               